The only exception of the plaintiff is to the order dismissing his bill. The facts having been found by the court, this exception raises the question whether the order and the ruling upon which it was based are inconsistent with the findings and nothing more. This question has not been argued and is hardly debatable. The contention of the plaintiff is rather that certain items of evidence compel the conclusion that the agent of the defendant companies had more authority, actual and apparent, than the court found him to possess. This question has not been transferred, and the plaintiff's exception must, therefore, be overruled. An examination of the record indicates, however, that the same result would be reached if the question argued were properly before us for decision.
Exception overruled. *Page 486